                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


JAMES ALEXANDER A. , 1                  3:19-cv-00483-BR

           Plaintiff,                   OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.


KEVIN S. KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY R. MCCLAIN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2945

           Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff James A. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.    This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On June 21, 2013, Plaintiff protectively filed his




2 - OPINION AND ORDER
applications for DIB and SSI benefits.         Tr. 14, 300. 2   Plaintiff

alleges a disability onset date of December 31, 2010.            Tr. 14,

300.        Plaintiff's application was denied initially and on

reconsideration.       An Administrative Law Judge (ALJ) held a

hearing on March 31, 2016, and a supplemental hearing on

November 17, 2017.        Tr. 44-65, 66-133.   Plaintiff and a

vocational expert (VE) testified at the hearing on March 31,

2016.        Plaintiff did not appear in person at the supplemental

hearing at which a VE and a medical expert (ME) testified.

Plaintiff was represented by an attorney at both hearings.

        On February 22, 2018, the ALJ issued an opinion in which

she found Plaintiff was not disabled from December 31, 2010, to

August 7, 2017, and, therefore, was not entitled to benefits for

that period.        The ALJ, however, found Plaintiff was disabled

starting August 8, 2017, and, therefore, is entitled to benefits

beginning on that date.        Tr. 35-36.   Plaintiff requested review

by the Appeals Council.        On February 20, 2019, the Appeals

Council denied Plaintiff's request to review the ALJ's decision,

and the ALJ's decision became the final decision of the




       Citations to the official Transcript of Record (#13)
        2


filed by the Commissioner on September 4, 2019, are referred to
as "Tr."


3 - OPINION AND ORDER
Commissioner.        Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07

(2000).

        On April 2, 2019, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.



                                  BACKGROUND

        Plaintiff was born on March 27, 1966.          Tr. 300.   Plaintiff

was 44 years old on his alleged disability onset date.              Tr.   32.

Plaintiff has a high-school education.           Tr.    33.   Plaintiff has

past relevant work experience as a shipyard worker, construction

worker, painter-blaster, golf-course maintenance worker, laundry

worker, handyman, store laborer, and recycling worker.              Tr. 32.

        Plaintiff alleges disability due to neck and back injuries;

arthritis in his knees, hands, and fingers; pancreatitis;

degenerative disc disease; anxiety; seizure disorder; short-term

memory problems; and the inability to lift his arms over his

head.     Tr. 316.

        Except as noted,    Plaintiff does not challenge the ALJ's

summary of the medical evidence.          After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.        See Tr. 20-31.




4 - OPINION AND ORDER
                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which.        . has lasted or can be expected to

last for a continuous period of not less than 12 months."         42

U.S.C. § 423(d) (1) (A).    The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.        McLeod v. Astrue,

640 F.3d 881, 885   (9th Cir. 2011) (quoting Mayes v. Massanari,

276 F.3d 453,   459-60   (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.            42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."      Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685,           690

(9th Cir. 2009)).    "It is more than a mere scintilla [of



5 - OPINION AND ORDER
evidence] but less than a preponderance."                      Id.     (citing

Valentine,    574 F.3d at 690).

      The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.           Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).      The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.                Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).            The court may not substitute its

judgment for that of the Commissioner.                   Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                                DISABILITY ANALYSIS

I.    The Regulatory Sequential Evaluation

      At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gain f u 1 activity ( S GA) .     20 C. F . R.   §§   4 0 4 . 15 2 0 ( a ) ( 4 ) ( i ) ,

416.920(a) (4) (i).     See also Keyser v. Comm'r of Soc. Sec.,                            648



6 - OPINION AND ORDER
F.3d 721, 724     (9th Cir. 2011).

        At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.             20 C.F.R.

§§   404 .1509, 404 .1520 (a) (4) (ii), 416. 920 (a) (4) (ii).   See also

Keyser,    648 F.3d at 724.

        At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§§   404.1520(a) (4) (iii), 416.920(a) (4) (iii).      See also Keyser,

648 F.3d at 724.      The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

        If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.              20 C.F.R.

§§   404.1520(e), 416.920(e).       See also Social Security Ruling

(SSR)    96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."              SSR 96-8p,



7 - OPINION AND ORDER
at *1.     In other words, the Social Security Act does not require

complete incapacity to be disabled.                 Taylor v. Comm'r of Soc.

Sec . Adm in . , 6 5 9 F . 3 d 12 2 8 , 12 3 4 - 3 5 ( 9th Cir . 2 0 11 ) ( citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

      At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.             20 C.F.R.     §§   404.1520(a) (4) (iv),

416.920(a) (4) (iv).       See also Keyser,         648 F.3d at 724.

      If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.             20 C.F.R.   §§   404.1520(a) (4) (v),

416.920(a) (4) (v).       See also Keyser,         648 F.3d at 724-25.        Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.       Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).             The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids)                  set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.                        If

the Commissioner meets this burden, the claimant is not

disabled.      20 C.F.R.     §§    404.1520(g) (1), 416.920(g) (1).




8 - OPINION AND ORDER
                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since December 31, 2010,

Plaintiff's alleged disability onset date.     Tr. 17.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "right shoulder acromioclavicular joint (AC)

joint arthritis; degenerative disc disease of the lumbar spine;

chronic end stage liver disease; alcoholic pancreatitis; alcohol

withdrawal induced seizures; alcohol use disorder; and chronic

tremor (alcohol related)."      Tr. 17.

     At Step Three the ALJ concluded during the period from

December 31, 2010, to August 7, 2017, Plaintiff's medically

determinable impairments did not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.     Tr. 18.   The ALJ found Plaintiff had the RFC to

perform light work during the period from December 31, 2010, to

August 7, 2017, with the following limitations:      could

occasionally climb ramps and stairs; could occasionally stoop,

kneel, crouch, and crawl; could occasionally reach overhead with

both arms; and could not be exposed to hazards such as

unprotected heights, moving machinery, or concentrated exposure

to vibration.     Plaintiff could reach in all other directions



9 - OPINION AND ORDER
with both arms; could handle, finger, and feel with both hands;

and could perform simple routine tasks with no greater than

reasoning level two.        Tr. 19.

        The ALJ concluded Plaintiff's impairment of brain injury

medically met the criteria of Listing 11.04B beginning on

August 8, 2017.        Tr. 18.

        At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.            Tr. 32.

        At Step Five the ALJ found Plaintiff could perform other

jobs from December 31, 2010, to August 7, 2017, that existed in

the national economy such as office helper, cleaner/housekeeper,

and collator operator.           Tr. 33.   Accordingly, the ALJ found

Plaintiff was not disabled from December 31, 2010, to August 7,

2017, and was not entitled to benefits for that period.            The

ALJ, however, concluded Plaintiff became disabled as of

August 8, 2017, and is entitled to benefits beginning on that

date.     Tr. 35-36.



                                    DISCUSSION

        Plaintiff contends the ALJ erred when she discounted the

opinion of the testifying ME, Ashok Jilhewar, M.D., that

Plaintiff could perform only sedentary work from December 31,



10 - OPINION AND ORDER
2010, to August 7, 2017.

I.      The ALJ did not err in her evaluation of the medical
        opinion of Dr. Jilhewar.

        As noted, Plaintiff contends the ALJ improperly rejected

Dr. Jilhewar's opinion that Plaintiff could only perform

sedentary work from December 31, 2010, to August 7, 2017.         The

ALJ, however, concluded Plaintiff could perform light work

during that period.

        A.    Standards

               "In disability benefits cases .     . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability        the claimant's ability to

perform work."       Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014)        "In conjunction with the relevant regulations,   [courts]

have          . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."       Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

               "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."       Id.    Even when

contradicted, a treating or examining physician's opinion is

still owed deference and will often be "entitled to the greatest


11 - OPINION AND ORDER
weight .         . even if it does not meet the test for controlling

weight."        Orn v. Astrue, 495 F.3d 625,    633 (9th Cir. 2007).     An

ALJ can satisfy the "substantial evidence'' requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."          Reddick, 157 F.3d at 725.      "The

ALJ must do more than state conclusions.           He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."         Id.   (citation omitted).

        B.      Analysis

                On November 17, 2017, Dr. Jilhewar testified as an ME

at Plaintiff's supplemental hearing.           Tr. 42-65.   Dr. Jilhewar

identified Plaintiff's primary impairments as chronic

pancreatitis; acute alcoholic enteritis; alcohol withdrawal; and

chronic pain in his neck, low back, shoulders, and knees.

Tr. 47-49.        Dr. Jilhewar also testified Plaintiff met the

criteria for Listing 11.04B for brain injury beginning August 8,

2017.        Tr. 53.   He further opined Plaintiff was limited to

sedentary work before August 8, 2017, due to chronic pain.

Tr. 53.        Plaintiff, however, points out that the VE testified

there were an insufficient number of sedentary jobs available

that Plaintiff could perform during that period.            Tr. 62-63.



12 - OPINION AND ORDER
          The ALJ gave "little weight'' to Dr. Jilhewar's opinion

that Plaintiff could only perform sedentary work before

August 8, 2017, on the ground that it was "inconsistent with the

longitudinal medical evidence and [Plaintiff's] demonstrated

level of functioning."    Tr. 31.    The ALJ described in detail

Plaintiff's medical treatments from April 2001 to August 7,

2017, to support his assessment.       For example, on April 5, 2012,

Plaintiff was seen in the Emergency Department at Providence

Hospital and complained of hip pain following a seizure the day

before.   Hip x-rays did not show any fractures and indicated

Plaintiff had good range of motion without difficulty.        Tr. 387-

89.   Plaintiff was prescribed Tylenol and directed to follow up

with his primary-care physician.       Id.   In May 2012 Plaintiff was

seen in the Emergency Room of Portland Adventist Hospital and

complained of abdominal pain.       Clinical examinations showed

"full strength" and that Plaintiff did not have any tenderness

in his back.   Tr. 377.   On July 16, 2012, Plaintiff was seen in

the Kaiser Emergency Department with complaints of right-rib

pain after lifting a heavy object.       Plaintiff was diagnosed with

rib separation, which was improved by the time he was

discharged, and the results of chest x-rays were normal.

Tr. 569-70.    On November 1, 2012, Plaintiff was seen at the



13 - OPINION AND ORDER
Portland Adventist Emergency Department and complained of low-

back pain.    Lumbar spine x-rays showed moderate arthropathy and

moderate degenerative disc disease.     Plaintiff was given

Percocet, which resulted in "dramatic improvement," and he was

able to walk without difficulty and subsequently discharged.

Tr. 650.     On November 2, 2012, Plaintiff was seen at the

Kaiser Emergency Room with complaints of abdominal pain.

Musculoskeletal examinations showed normal range of motion.

Tr. 578.     In January 2015 x-rays of Plaintiff's right shoulder

were also normal after a reported injury.     Tr. 1013.

Examinations in January 2016 reflected limited movement of

Plaintiff's right shoulder.     The record, however, also indicated

Plaintiff's "effort appears poor and pain appears overstated."

Tr. 1024.

             The ALJ also accepted the opinions of Lloyd Wiggins,

M.D., and Ward Dickey, M.D., reviewing physicians, who, after

reviewing Plaintiff's medical records in 2014, assessed

Plaintiff with an RFC in the light-exertional range.      Tr. 141-

43, 151-53, 165-68, 178-81.

             The Dictionary of Occupational Titles (DOT) classifies

occupations into five physical-strength ratings:     sedentary,

light, medium, heavy, and very heavy work.     DOT, App. C.   The



14 - OPINION AND ORDER
DOT provides an occupation is sedentary when it "involves

sitting most of the time, but may involve walking or standing

for brief periods of time.     Jobs are sedentary if walking and

standing are required only occasionally and all other sedentary

criteria are met."    Id.   The DOT defines occasionally as

"exist[ing] up to 1/3 of the time."     Id.   Accordingly, an

individual who cannot stand and/or walk for more than 2 hours

and 40 minutes (i.e., 1/3 of an eight-hour work day) and who

meets the other criteria for sedentary work would be presumed to

be limited to sedentary work. The DOT provides a job should be

rated as light work

                 (1) when it requires walking or standing to a
                significant degree; or (2) when it requires
                sitting most of the time but entails pushing
                and/or pulling of arm or leg controls; and/or (3)
                when the job requires working at a production
                rate pace entailing the constant pushing and/or
                pulling of materials even though the weight of
                those materials is negligible.

Id.   Although the DOT does not provide a definition for

"significant degree," SSR 81-10 explains:

                The regulations define light work as lifting no
                more than 20 pounds at a time with frequent
                lifting or carrying of objects weighing up to 10
                pounds.  Even though the weight lifted in a
                particular light job may be very little, a job is
                in this category when it requires a good deal of
                walking or standing -- the primary difference
                between sedentary and most light jobs.



15 - OPINION AND ORDER
                                     * * *

                ~Frequent" means occurring from one-third to two-
                thirds of the time.  Since frequent lifting or
                carrying requires being on one's feet up to two-
                thirds of a workday, the full range of light work
                requires standing or walkingr off and onr for a
                total of approximately 6 hours of an 8-hour
                workday.  Sitting may occur intermittently during
                the remaining time.

SSR 83-10, 1983 WL 31251, at *6 (emphasis added).    Thus, an

individual who can stand and/or walk for six hours in an eight-

hour day and who meets the other criteria may perform light

work.   As noted, however, Plaintiff is limited to standing

and/or walking four hours in an eight-hour work day, which is

between the two presumed categories of sedentary and light.

           Based on the record as a whole, the ALJ found

Plaintiff had the RFC to perform light work from December 31,

2010, to August 7, 2017.   The ALJ also found, and the VE

testified, there were sufficient numbers of light-work jobs in

the economy that Plaintiff could perform from December 31, 2010,

to August 7, 2017.   Tr. 62.   Plaintiff did not challenge the

sufficiency of the light-work occupations cited by the VE.

           On this record the Court concludes the ALJ properly

discounted the opinion of Dr. Jilhewar regarding Plaintiff's

ability to perform only sedentary work during the period

December 31, 2010, through August 7, 2017, and provided legally


16 - OPINION AND ORDER
sufficient reasons supported by substantial evidence in the

record for doing so.



                                 CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSED this matter.

     IT IS SO ORDERED.
                  ·-1vl
     DATED this   &       day of April, 2020.




                               ANNA~{f~
                               United States Senior District Judge




17 - OPINION AND ORDER
